      Case: 3:15-cv-00324-jdp Document #: 409 Filed: 09/21/20 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN

ONE WISCONSIN INSTITUTE, INC.,
et al.,

             Plaintiffs,

      v.
                                                 Case No. 3:15-cv-00324-JDP
MARK L. THOMSEN, et al.,

             Defendants; and

THE WISCONSIN LEGISLATURE,

             Proposed Intervenor-
             Defendant.


JUSTIN LUFT, et al.,

             Plaintiffs,

      v.

TONY EVERS, Governor of Wisconsin,               Case No. 3:20-cv-00768-JDP
et al.,

             Defendants; and

THE WISCONSIN LEGISLATURE,

             Proposed Intervenor-
             Defendant.


          THE WISCONSIN LEGISLATURE’S MEMORANDUM
     IN SUPPORT OF ITS MOTION TO INTERVENE AS DEFENDANT

      The Wisconsin Legislature moves to intervene as of right and permissively in

this matter under Federal Rule of Civil Procedure 24. In addition to the Legislature’s

previous arguments for intervention, circumstances have changed in ways that both

(1) ameliorate this Court’s previous concerns about the Legislature’s permissive
       Case: 3:15-cv-00324-jdp Document #: 409 Filed: 09/21/20 Page 2 of 8




intervention and (2) undermine the Court’s previous conclusion that amicus status is

“sufficient to protect the legislature’s interests.” Dkt. No. 362 at 7. In light of this

Court’s imminent September 22, 2020 briefing deadline (followed soon by the

September 25, 2020 hearing), the Legislature respectfully requests an expedited

ruling as soon as practicable.

      Plaintiffs have filed expansive requests for preliminary injunctions of the

State’s voter ID Petition Process (“IDPP”), but plaintiffs filed their briefs supporting

these wide-ranging requests completely under seal. Plaintiffs’ precise legal

arguments and the potential full scope of their preliminary-injunction motions are

thus concealed from the Legislature. So granting the Legislature intervention to

participate as a party and see the plaintiffs’ full arguments would now protect the

Legislature’s and the State’s interests in defending the IDPP.

      Furthermore, the Legislature’s intervention will not prejudice any party. This

Court has already granted the Legislature permission to file an amicus brief raising

legal arguments addressing the pending dispositive motions about the IDPP. By

granting the Legislature intervention now, the Legislature could see the full extent

of plaintiffs’ legal arguments and their requests for relief, which would render the

Legislature’s brief on these dispositive motions more useful to this Court and the

parties.

      The Legislature is also willing to accept conditions on its intervention:

Specifically, this Court can condition the Legislature’s intervention on the basis that

(1) the Legislature will not participate in the Court’s upcoming September 25, 2020




                                           2
       Case: 3:15-cv-00324-jdp Document #: 409 Filed: 09/21/20 Page 3 of 8




hearing, (2) the Legislature cannot engage in any future discovery in this case, should

future discovery be necessary, and (3) the Legislature will not file a motion to dismiss

on the pleadings. These reasonable conditions would keep the litigation streamlined,

and the Legislature’s involvement now would have no effect on the discovery that the

parties have completed.

                                    ARGUMENT

      As an initial matter, the Legislature incorporates its arguments in favor of

intervention as of right and permissive intervention from its July 29, 2020 motion to

intervene and its August 17, 2020 reply in support of that motion. Dkt. No. 341; Dkt.

No. 358.1

      In brief, Wisconsin has granted its Legislature the authority to represent the

State in court and further the State’s “cognizable interest” in the “continued

enforceability of its laws.” Hollingsworth v. Perry, 570 U.S. 693, 709-10 (2013)

(citations omitted). Sections 803.09(2m) and 13.365(3) of the Wisconsin Statutes

“represent[] the State of Wisconsin’s strong policy judgment of how it wishes to

litigate in federal court,” and they are the same statutes that made the Seventh

Circuit “comfortable adopting the . . . assumption” that the Legislature has “standing

as an agent of the State of Wisconsin” to defend the validity of state law. Planned

Parenthood of Wis., Inc. v. Kaul, 942 F.3d 793, 798 (7th Cir. 2019); accord Va. House

of Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1951 (2019). Allowing the Legislature




  1 All citations to “Dkt.” are to the docket in One Wisconsin Institute v. Thomsen,
No. 3:15-cv-00324-JDP.


                                           3
      Case: 3:15-cv-00324-jdp Document #: 409 Filed: 09/21/20 Page 4 of 8




to intervene also will allow it to seek appellate relief for any injunction ordered by

this Court: “No matter how many people can appeal a judgment on behalf of a state,

there would still be only a single appeal,” and the mere prospect of appeal “prejudices

no one and causes no unjustified strain on the courts.” Planned Parenthood, 942 F.3d

at 802-03 (citation omitted).

      Since the Legislature’s July motion to intervene, circumstances have changed

that further counsel in favor of permissive intervention. Fed. R. Civ. P. 24(b)(1)

(requiring timely application and “a claim or defense that shares with the main action

a common question of law or fact”). This Court denied the Legislature’s previous

request for permissive intervention because the Court concluded (1) the Legislature’s

motion was untimely, and (2) “[a]llowing the legislature to intervene would also

complicate the case and potentially prejudice the other parties” because the

Legislature believed the remaining challenges to the IDPP could be dismissed on the

pleadings, which was “not the strategy of the existing defendants.” Dkt. No. 362 at 6,

7.

      First, the Legislature’s motion is “timely” under the “unusual circumstances”

of this case because the Legislature’s intervention will not prejudice any party to the

litigation—which is the “most important consideration in deciding whether a motion

for intervention is untimely[.]” Lopez-Aguilar v. Marion Cty. Sheriff’s Dep’t, 924 F.3d

375, 389-90 (7th Cir. 2019) (emphasis added) (citation omitted). Regardless of when

these lawsuits were initially filed, it will not prejudice any parties to allow the

Legislature to intervene now, after the remand discovery on the current IDPP has




                                          4
      Case: 3:15-cv-00324-jdp Document #: 409 Filed: 09/21/20 Page 5 of 8




been completed and while briefing on the current IDPP’s validity occurs. The

Legislature will already be filing a brief raising legal arguments about the pending

dispositive motions on the IDPP, so granting the Legislature intervention to file this

brief as an intervening defendant—while allowing the Legislature to see the full

scope of plaintiffs’ legal arguments and requests for relief—will not prejudice anyone.

And it is especially important for the Legislature to be able to represent the State’s

interests in the defense of the IDPP in light of plaintiffs’ expansive motions for

injunctive relief, which request “fundamental reform[]” to the IDPP in excess of the

Seventh Circuit’s limited remand in Luft v. Evers, 963 F.3d 665 (7th Cir. 2020).

Moreover, before plaintiffs made such requests with the accompanying legal

arguments (as well as certain individual requests for relief) under seal, the

Legislature could not possibly have known that the ability to review sealed

documents would be a basis on which the Legislature needed to seek intervention to

understand the substance and scope of the plaintiffs’ arguments.

      Second, the Legislature will already be filing a brief supporting defendants’

motion for summary judgment and addressing plaintiffs’ preliminary-injunction

motions, so allowing the Legislature to intervene would not result in a different

“strategy” between the Legislature and defendants that would “create delay,

confusion, and disruption,” as this Court previously concluded. Dkt. No. 362 at 7; id.

(“[The Legislature] wants to move to dismiss the complaint instead [of conducting

discovery]. That is not the strategy of the existing defendants, so the legislature’s

entrance into the case would simply create delay, confusion, and disruption.”). The




                                          5
       Case: 3:15-cv-00324-jdp Document #: 409 Filed: 09/21/20 Page 6 of 8




Legislature has filed answers in intervention with this Motion, and the Legislature

will not seek dismissal on the pleadings. This Court can also condition the

Legislature’s intervention on the basis that the Legislature will not file a motion to

dismiss on the pleadings.

      Moreover, amicus status is no longer “sufficient to protect the legislature’s

interests in the district court.” Id. Late on September 18, 2020, plaintiffs filed

preliminary-injunction motions regarding the current IDPP. Dkt. Nos. 390 (One

Wisconsin Institute plaintiffs); 397 (Luft plaintiffs). The briefs accompanying those

motions, however, were filed under seal, thus concealing all of plaintiffs’ legal

arguments—not just sensitive personal information. See Dkt. Nos. 403 (One

Wisconsin Institute plaintiffs); 407 (Luft plaintiffs); cf. Western District of Wisconsin

Administrative Order #337, General Rules for Filing Documents Under Seal (May 25,

2017) (“Any document filed under seal must be accompanied by a separately-filed,

unsealed version that redacts only truly confidential information allowed by the

court’s prior order or supported in the party’s motion.”); Union Oil Co. of California

v. Leavell, 220 F.3d 562, 568 (7th Cir. 2000) (“Both litigants and judges may protect

properly confidential matters by using sealed appendices to briefs and opinions.”).

      In fact, the One Wisconsin Institute plaintiffs’ motion and specific requests for

relief cross-reference plaintiffs’ sealed briefs, which means that the Legislature does

not even know the full scope of the relief plaintiffs request from this Court:

      The One Wisconsin plaintiffs, by their undersigned counsel, and
      pursuant to Fed. R. Civ. P. 65(a), respectfully move this Court for a
      preliminary injunction: . . . (2) ordering the defendants to undertake the
      emergency measures set forth in Part IV-A of the One Wisconsin



                                           6
       Case: 3:15-cv-00324-jdp Document #: 409 Filed: 09/21/20 Page 7 of 8




      plaintiffs’ accompanying brief; (3) ordering the Division of Motor
      Vehicles of the Wisconsin Department of Transportation to undertake
      the fundamental reforms of the IDPP called for by this Court four years
      ago, supplemented by the additional proposals of One Wisconsin and
      Luft plaintiffs in the briefs they are filing today.

Dkt. No. 390 at 1-2 (emphasis added).

      The Legislature’s interest is impaired if it cannot adequately represent (even

as amicus) the State’s interest in the defense of the enforceability of the IDPP in the

upcoming November 3, 2020 general election. And the Legislature cannot further

these interests if the Legislature does not even know the full range of plaintiffs’ legal

arguments and requested relief. Granting the Legislature intervention, on the other

hand, would not only give the Legislature access to the sealed documents, it would

also alleviate any pressure on plaintiffs to redact their briefs as they prepare their

response briefs due imminently on September 22, 2020 and their arguments for the

September 25, 2020 hearing.

                                          ***

      Accordingly, in light of the changed circumstances of the litigation, the

Legislature moves to intervene to defend the State’s interest in the enforceability of

the IDPP in the upcoming November 3 general election. Importantly, “the Legislature

is willing to accept conditions” limiting the scope of its permissive intervention—

namely, the Legislature not participating in the upcoming September 25, 2020

hearing, not participating in any future discovery in this case, and not filing a motion

to dismiss on the pleadings. Planned Parenthood, 942 F.3d at 804.




                                           7
      Case: 3:15-cv-00324-jdp Document #: 409 Filed: 09/21/20 Page 8 of 8




                                 CONCLUSION

      This Court should grant the Wisconsin Legislature’s Motion to Intervene.

Dated this 21st day of September, 2020.

                                Respectfully submitted,

                                  /s/ Scott A. Keller
                                  Scott A. Keller
                                    Counsel of Record
                                  BAKER BOTTS LLP
                                  700 K Street, N.W.
                                  Washington, DC 20001
                                  (202) 639-7837
                                  (202) 585-1023 (fax)
                                  scott.keller@bakerbotts.com

                                  Eric M. McLeod (State Bar No. 1021730)
                                  Lane E. Ruhland (State Bar No. 1092930)
                                  HUSCH BLACKWELL LLP
                                  P.O. Box 1379
                                  33 East Main Street, Suite 300
                                  Madison, WI 53701-1379
                                  (608) 255-4440
                                  (608) 258-7138 (fax)
                                  eric.mcleod@huschblackwell.com
                                  lane.ruhland@huschblackwell.com


                                  Attorneys for the Proposed Intervenor Wisconsin
                                  Legislature




                                          8
